     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 1 of 20 Page ID #:143




 1    HOROWITZ & CLAYTON, APC
      CRAIG A. HOROWITZ (SBN 125159)
 2
      WAYNE D. CLAYTON (SBN 137564)
 3    300 Corporate Pointe, Suite 355
      Culver City, California 90230
 4    Telephone: (310) 442-1122
      Facsimile: (310) 442-2612
 5

 6    Attorneys for Plaintiff,
      BRIAN MILLER
 7

8                          UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
                                               Case No 2:20-cv-07904-SVW(PDx)
12
      BRIAN MILLER,
13                                             [The Honorable Steven V. Wilson]
            Plaintiff,
14
            vs.                                AMENDED STIPULATED
15
                                               PROTECTIVE ORDER
16
      PHILIPS NORTH AMERICA, LLC
17
            Defendants.
18

19

20    1.    A. PURPOSES AND LIMITATIONS
21
            Discovery in this action is likely to involve production of confidential,
22
      proprietary, or private information for which special protection from public
23

24    disclosure and from use for any purpose other than prosecuting this litigation may


                                               1
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 2 of 20 Page ID #:144




 1    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 2
      enter the following Stipulated Protective Order. The parties acknowledge that this
 3
      Order does not confer blanket protections on all disclosures or responses to
 4
      discovery and that the protection it affords from public disclosure and use extends
 5

 6    only to the limited information or items that are entitled to confidential treatment

 7    under the applicable legal principles. The parties further acknowledge, as set forth
8     in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 9
      to file confidential information under seal; Civil Local Rule 79-5 sets forth the
10
      procedures that must be followed and the standards that will be applied when a party
11
      seeks permission from the court to file material under seal.
12

13          B. GOOD CAUSE STATEMENT
14
            This wrongful termination action requires Plaintiff to disclose private records
15

16    pertaining to his emotional distress damages and may require Defendant to disclose

17    private business records, including customer information, information regarding
18    pending orders or sales, product information, personnel records of persons other
19
      than Plaintiff and financial information. Accordingly, to expedite the flow of
20
      information, to facilitate the prompt resolution of disputes over confidentiality of
21
      discovery materials, to adequately protect information the parties are entitled to
22

23    keep confidential, to ensure that the parties are permitted reasonable necessary uses

24    of such material in preparation for and in the conduct of trial, to address their

                                                 2
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 3 of 20 Page ID #:145




 1    handling at the end of the litigation, and serve the ends of justice, a protective order
 2
      for such information is justified in this matter. It is the intent of the parties that
 3
      information will not be designated as confidential for tactical reasons and that
 4
      nothing be so designated without a good faith belief that it has been maintained in
 5

 6    a confidential, non-public manner, and there is good cause why it should not be part

 7    of the public record of this case.
8
      2. DEFINITIONS
 9

10           2.1    Action: This pending federal law suit.

11
             2.2    Challenging Party: a Party or Non-Party that challenges the
12

13    designation of information or items under this Order.

14
             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15
      how it is generated, stored or maintained) or tangible things that qualify for
16
      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17

18    the Good Cause Statement.

19
             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
20

21    their support staff).

22
             2.5    Designating Party: a Party or Non-Party that designates information or
23

24


                                                  3
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 4 of 20 Page ID #:146




 1    items that it produces in disclosures or in responses to discovery as
 2
      “CONFIDENTIAL.”
 3
            2.6    Disclosure or Discovery Material: all items or information, regardless
 4

 5    of the medium or manner in which it is generated, stored, or maintained (including,
 6
      among other things, testimony, transcripts, and tangible things), that are produced
 7
      or generated in disclosures or responses to discovery in this matter.
8

 9          2.7    Expert: a person with specialized knowledge or experience in a matter
10
      pertinent to the litigation who has been retained by a Party or its counsel to serve as
11
      an expert witness or as a consultant in this Action.
12

13          2.8    House Counsel: attorneys who are employees of a party to this Action.
14
      House Counsel does not include Outside Counsel of Record or any other outside
15

16    counsel.

17
            2.9    Non-Party: any natural person, partnership, corporation, association,
18
      or other legal entity not named as a Party to this action.
19

20          2.10 Outside Counsel of Record: attorneys who are not employees of a party

21    to this Action but are retained to represent or advise a party to this Action and have
22
      appeared in this Action on behalf of that party or are affiliated with a law firm which
23
      has appeared on behalf of that party, and includes support staff.
24


                                                  4
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 5 of 20 Page ID #:147




 1          2.11 Party: any party to this Action, including all of its officers, directors,
 2
      employees, consultants, retained experts, and Outside Counsel of Record (and their
 3
      support staffs).
 4

 5          2.12 Producing Party: a Party or Non-Party that produces Disclosure or

 6    Discovery Material in this Action.
 7
            2.13 Professional Vendors: persons or entities that provide litigation
8

 9
      support services (e.g., photocopying, videotaping, translating, preparing exhibits or

10    demonstrations, and organizing, storing, or retrieving data in any form or medium)

11    and their employees and subcontractors.
12
            2.14 Protected Material: any Disclosure or Discovery Material that is
13

14
      designated as “CONFIDENTIAL.”

15
            2.15 Receiving Party: a Party that receives Disclosure or Discovery
16
      Material from a Producing Party.
17

18    3.    SCOPE

19
            The protections conferred by this Stipulation and Order cover not only
20
      Protected Material (as defined above), but also (1) any information copied or
21
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
22

23    compilations of Protected Material; and (3) any testimony, conversations, or

24    presentations by Parties or their Counsel that might reveal Protected Material.

                                                 5
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 6 of 20 Page ID #:148




 1          Any use of Protected Material at trial shall be governed by the orders of the
 2
      trial judge. This Order does not govern the use of Protected Material at trial.
 3
      4.    DURATION
 4

 5          Even after final disposition of this litigation, the confidentiality obligations
 6
      imposed by this Order shall remain in effect until a Designating Party agrees
 7
      otherwise in writing or a court order otherwise directs. Final disposition shall be
8

 9
      deemed to be the later of (1) dismissal of all claims and defenses in this Action,

10    with or without prejudice; and (2) final judgment herein after the completion and

11    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12
      including the time limits for filing any motions or applications for extension of time
13
      pursuant to applicable law.
14

15    5.    DESIGNATING PROTECTED MATERIAL

16
            5.1    Exercise of Restraint and Care in Designating Material for Protection.
17
      Each Party or Non-Party that designates information or items for protection under
18

19    this Order must take care to limit any such designation to specific material that

20    qualifies under the appropriate standards. The Designating Party must designate for

21    protection only those parts of material, documents, items, or oral or written
22
      communications that qualify so that other portions of the material, documents,
23

24


                                                 6
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 7 of 20 Page ID #:149




 1    items, or communications for which protection is not warranted are not swept
 2
      unjustifiably within the ambit of this Order.
 3
            Mass, indiscriminate, or routinized designations are prohibited. Designations
 4

 5    that are shown to be clearly unjustified or that have been made for an improper

 6    purpose (e.g., to unnecessarily encumber the case development process or to impose
 7
      unnecessary expenses and burdens on other parties) may expose the Designating
8
      Party to sanctions.
 9

10          If it comes to a Designating Party’s attention that information or items that it

11    designated for protection do not qualify for protection, that Designating Party must
12
      promptly notify all other Parties that it is withdrawing the inapplicable designation.
13

14
            5.2    Manner and Timing of Designations. Except as otherwise provided in

15    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

16    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
17
      under this Order must be clearly so designated before the material is disclosed or
18
      produced.
19

20          Designation in conformity with this Order requires:

21
            (a) for information in documentary form (e.g., paper or electronic documents,
22
      but excluding transcripts of depositions or other pretrial or trial proceedings), that
23

24    the Producing Party affix at a minimum, the legend “CONFIDENTIAL”


                                                 7
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 8 of 20 Page ID #:150




 1    (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
 2
      material. If only a portion or portions of the material on a page qualifies for
 3
      protection, the Producing Party also must clearly identify the protected portion(s)
 4
      (e.g., by making appropriate markings in the margins).
 5

 6          A Party or Non-Party that makes original documents available for inspection
 7
      need not designate them for protection until after the inspecting Party has indicated
8
      which documents it would like copied and produced. During the inspection and
 9
      before the designation, all of the material made available for inspection shall be
10

11    deemed “CONFIDENTIAL.” After the inspecting Party has identified the

12    documents it wants copied and produced, the Producing Party must determine
13    which documents, or portions thereof, qualify for protection under this Order. Then,
14
      before producing the specified documents, the Producing Party must affix the
15
      “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
16
      portion or portions of the material on a page qualifies for protection, the Producing
17

18    Party also must clearly identify the protected portion(s) (e.g., by making appropriate

19    markings in the margins).
20
            (b)     for testimony given in depositions that the Designating Party identify
21
      the Disclosure or Discovery Material on the record, before the close of the
22

23    deposition or within fourteen (14) days after receipt of the transcript of the

24    deposition.

                                                 8
     Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 9 of 20 Page ID #:151




 1          (c)    for information produced in some form other than documentary and
 2
      for any other tangible items, that the Producing Party affix in a prominent place on
 3
      the exterior of the container or containers in which the information is stored the
 4
      legend “CONFIDENTIAL.” Electronically produced documents, including files
 5

 6    produced in native format and electronic mail messages produced in .TIF, .PDF or

 7    similar converted formats, the Producing Party may designate the contents as
8     Protected Material by including the term “CONFIDENTIAL” in the file name. If
 9
      only a portion or portions of the information warrants protection, the Producing
10
      Party, to the extent practicable, shall identify the protected portion(s).
11

12          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
13    failure to designate qualified information or items does not, standing alone, waive
14
      the Designating Party’s right to secure protection under this Order for such material.
15
      Upon timely correction of a designation, the Receiving Party must make reasonable
16
      efforts to assure that the material is treated in accordance with the provisions of this
17

18    Order.

19
      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20

21          6.1 Timing of Challenges. Any Party or Non-Party may challenge a

22    designation of confidentiality at any time that is consistent with the Court’s
23    Scheduling Order.
24


                                                  9
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 10 of 20 Page ID #:152




 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 2
     resolution process under Local Rule 37.1 et seq.
 3
           6.3    The burden of persuasion in any such challenge proceeding shall be on
 4

 5   the Designating Party. Frivolous challenges, and those made for an improper

 6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 7
     parties) may expose the Challenging Party to sanctions. Unless the Designating
8
     Party has waived or withdrawn the confidentiality designation, all parties shall
 9
     continue to afford the material in question the level of protection to which it is
10

11   entitled under the Producing Party’s designation until the Court rules on the

12   challenge.
13
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
14

15         7.1    Basic Principles. A Receiving Party may use Protected Material that is

16   disclosed or produced by another Party or by a Non-Party in connection with this
17
     Action only for prosecuting, defending, or attempting to settle this Action. Such
18
     Protected Material may be disclosed only to the categories of persons and under the
19
     conditions described in this Order. When the Action has been terminated, a
20

21   Receiving Party must comply with the provisions of section 13 below (FINAL

22   DISPOSITION).
23

24


                                              10
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 11 of 20 Page ID #:153




 1         Protected Material must be stored and maintained by a Receiving Party at a
 2
     location and in a secure manner that ensures that access is limited to the persons
 3
     authorized under this Order.
 4

 5         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7
     Receiving    Party   may     disclose   any      information   or   item   designated
8
     “CONFIDENTIAL” only to:
 9

10         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

11   as employees of said Outside Counsel of Record to whom it is reasonably necessary
12
     to disclose the information for this Action;
13

14
           (b)    the officers, directors, and employees (including House Counsel) of

15   the Receiving Party to whom disclosure is reasonably necessary for this Action;

16
           (c)    Experts (as defined in this Order) of the Receiving Party to whom
17
     disclosure is reasonably necessary for this Action and who have signed the
18

19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20
           (d)    the court and its personnel;
21
           (e)    court reporters and their staff;
22

23

24


                                                 11
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 12 of 20 Page ID #:154




 1         (f)   professional jury or trial consultants, mock jurors, and Professional
 2
     Vendors to whom disclosure is reasonably necessary for this Action and who have
 3
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4

 5         (g)   the author or recipient of a document containing the information or a

 6   custodian or other person who otherwise possessed or knew the information;
 7
           (h)   during their depositions, witnesses ,and attorneys for witnesses, in the
8

 9
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party

10   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they

11   will not be permitted to keep any confidential information unless they sign the
12
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13
     agreed by the Designating Party or ordered by the court. Pages of transcribed
14
     deposition testimony or exhibits to depositions that reveal Protected Material may
15

16   be separately bound by the court reporter and may not be disclosed to anyone except

17   as permitted under this Stipulated Protective Order; and
18
           (i)   any mediator or settlement officer, and their supporting personnel,
19
     mutually agreed upon by any of the parties engaged in settlement discussions.
20

21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
22
     IN OTHER LITIGATION
23

24


                                              12
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 13 of 20 Page ID #:155




 1         If a Party is served with a subpoena or a court order issued in other litigation
 2
     that compels disclosure of any information or items designated in this Action as
 3
     “CONFIDENTIAL,” that Party must:
 4

 5         (a)    promptly notify in writing the Designating Party. Such notification

 6   shall include a copy of the subpoena or court order;
 7
           (b)    promptly notify in writing the party who caused the subpoena or order
8

 9
     to issue in the other litigation that some or all of the material covered by the

10   subpoena or order is subject to this Protective Order. Such notification shall include

11   a copy of this Stipulated Protective Order; and
12
           (c)    cooperate with respect to all reasonable procedures sought to be
13

14
     pursued by the Designating Party whose Protected Material may be affected.

15
           If the Designating Party timely seeks a protective order, the Party served with
16
     the subpoena or court order shall not produce any information designated in this
17
     action as “CONFIDENTIAL” before a determination by the court from which the
18

19   subpoena or order issued, unless the Party has obtained the Designating Party’s

20   permission. The Designating Party shall bear the burden and expense of seeking

21   protection in that court of its confidential material and nothing in these provisions
22
     should be construed as authorizing or encouraging a Receiving Party in this Action
23
     to disobey a lawful directive from another court.
24


                                                13
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 14 of 20 Page ID #:156




 1

 2

 3

 4   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5   PRODUCED IN THIS LITIGATION
 6
           (a)    The terms of this Order are applicable to information produced by a
 7

8    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

 9   produced by Non-Parties in connection with this litigation is protected by the
10
     remedies and relief provided by this Order. Nothing in these provisions should be
11
     construed as prohibiting a Non-Party from seeking additional protections.
12

13         (b)    In the event that a Party is required, by a valid discovery request, to

14   produce a Non-Party’s confidential information in its possession, and the Party is
15
     subject to an agreement with the Non-Party not to produce the Non-Party’s
16
     confidential information, then the Party shall:
17

18                (1)   promptly notify in writing the Requesting Party and the Non-

19         Party that some or all of the information requested is subject to a
20
           confidentiality agreement with a Non-Party;
21
                  (2)   promptly provide the Non-Party with a copy of the Stipulated
22

23         Protective Order in this Action, the relevant discovery request(s), and a

24         reasonably specific description of the information requested; and

                                               14
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 15 of 20 Page ID #:157




 1                (3)    make the information requested available for inspection by the
 2
           Non-Party, if requested.
 3
           (c) If the Non-Party fails to seek a protective order from this court within 14
 4

 5   days of receiving the notice and accompanying information, the Receiving Party

 6   may produce the Non-Party’s confidential information responsive to the discovery
 7
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall
8
     not produce any information in its possession or control that is subject to the
 9
     confidentiality agreement with the Non-Party before a determination by the court.
10

11   Absent a court order to the contrary, the Non-Party shall bear the burden and

12   expense of seeking protection in this court of its Protected Material.
13
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14

15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

16   Protected Material to any person or in any circumstance not authorized under this
17
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
20

21   or persons to whom unauthorized disclosures were made of all the terms of this

22   Order, and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.
24


                                                15
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 16 of 20 Page ID #:158




 1

 2

 3

 4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5   PROTECTED MATERIAL
 6
           When a Producing Party gives notice to Receiving Parties that certain
 7

8    inadvertently produced material is subject to a claim of privilege or other protection,

 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
11
     procedure may be established in an e-discovery order that provides for production
12
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
13

14
     (e), insofar as the parties reach an agreement on the effect of disclosure of a

15   communication or information covered by the attorney-client privilege or work

16   product protection, the parties may incorporate their agreement in the stipulated
17
     protective order submitted to the court.
18

19   12.   MISCELLANEOUS

20
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
21
     person to seek its modification by the Court in the future.
22

23         12.2 Right to Assert Other Objections. By stipulating to the entry of this

24   Protective Order no Party waives any right it otherwise would have to object to

                                                16
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 17 of 20 Page ID #:159




 1   disclosing or producing any information or item on any ground not addressed in this
 2
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3
     ground to use in evidence of any of the material covered by this Protective Order.
 4

 5         12.3 Filing Protected Material. A Party that seeks to file under seal any

 6   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 7
     only be filed under seal pursuant to a court order authorizing the sealing of the
8
     specific Protected Material at issue. If a Party's request to file Protected Material
 9
     under seal is denied by the court, then the Receiving Party may file the information
10

11   in the public record unless otherwise instructed by the court.

12
     13.   FINAL DISPOSITION
13

14
           After the final disposition of this Action, as defined in paragraph 4, within 60

15   days of a written request by the Designating Party, each Receiving Party must return

16   all Protected Material to the Producing Party or destroy such material. As used in
17
     this subdivision, “all Protected Material” includes all copies, abstracts,
18
     compilations, summaries, and any other format reproducing or capturing any of the
19
     Protected Material. Whether the Protected Material is returned or destroyed, the
20

21   Receiving Party must submit a written certification to the Producing Party (and, if

22   not the same person or entity, to the Designating Party) by the 60 day deadline that
23   (1) identifies (by category, where appropriate) all the Protected Material that was
24


                                               17
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 18 of 20 Page ID #:160




 1   returned or destroyed and (2)affirms that the Receiving Party has not retained any
 2
     copies, abstracts, compilations, summaries or any other format reproducing or
 3
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
 4
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
 5

 6   deposition, and hearing transcripts, legal memoranda, correspondence, deposition

 7   and trial exhibits, expert reports, attorney work product, and consultant and expert
8    work product, even if such materials contain Protected Material. Any such archival
 9
     copies that contain or constitute Protected Material remain subject to this Protective
10
     Order as set forth in Section 4 (DURATION).
11

12   ///
13
     ///
14

15   ///

16
     ///
17

18   ///

19
     ///
20

21   ///

22
     ///
23

24   ///


                                                18
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 19 of 20 Page ID #:161




 1         14.    Any violation of this Order may be punished by any and all appropriate
 2
     measures including, without limitation, contempt proceedings and/or monetary
 3
     sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6
     DATED: November 3, 2020
 7

8

 9   /s/ Craig A. Horowitz
     Attorneys for Plaintiff Brian Miller
10

11

12
     DATED: October 27, 2020
13

14

15   /s/ Michael R. Phillips
     Attorneys for Defendant Philips North America LLC
16

17

18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19

20
     DATED: November 04, 2020
21

22
     HONORABLE PATRICIA DONAHUE
23   United States Magistrate Judge
24


                                              19
 Case 2:20-cv-07904-SVW-PD Document 11 Filed 11/04/20 Page 20 of 20 Page ID #:162




 1                           EXHIBIT A
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
     I, _________________________________________ [print or type full name], of
 4
     __________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
     on [date] in the case of _______________ [insert formal name of the case and the
 7
     number and initials assigned to it by the court]. I agree to comply with and to be
8    bound by all the terms of this Stipulated Protective Order and I understand and
     acknowledge that failure to so comply could expose me to sanctions and
 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in
10   any manner any information or item that is subject to this Stipulated Protective
     Order to any person or entity except in strict compliance with the provisions of this
11   Order.
12   I further agree to submit to the jurisdiction of the United States District Court for
     the Central District of California for the purpose of enforcing the terms of this
13
     Stipulated Protective Order, even if such enforcement proceedings occur after
14   termination of this action. I hereby appoint______________________ [print          or
     type full name] of _____________________________________[print or type full
15
     address and telephone number] as my California agent for service of process in
16   connection with this action or any proceedings related to enforcement of this
     Stipulated Protective Order.
17
     Date: ______________________________
18
     City and State where sworn and signed: ___________________________
19

20
     Printed name: _______________________________
21   Signature: __________________________________
22

23

24


                                               20
